Citation Nr: 1603213	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-29 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Service connection for lumbar spine degenerative disc disease and L5-S1 disc protrusion with displacement right S1 nerve root (lumbar spine disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1986 to July 1994.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs VA Regional Office (RO) in Salt Lake City, Utah.  The St. Paul, Minnesota, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In December 2011, the Board remanded the issue on appeal to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining VA treatment records, and providing the Veteran with a VA medical examination with respect to the issue on appeal.  In January 2014, the Board remanded the issue on appeal to the AOJ in order to obtain Social Security Administration (SSA) records.  In March 2015, the Board remanded the issue on appeal for another VA examination.  As the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the December 2011, January 2014, and March 2015 Board Remand directives, and that the matter has been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1. The Veteran has a current lumbar spine disability of degenerative disc disease, herniated disc L5-S1, and spinal stenosis.

2. The Veteran sustained lumbar spine injuries during service. 

3. The current lumbar spine disability is not causally or etiologically related to service, to include in-service lumbar spine injuries.




CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a July 2006 letter sent prior to the initial adjudication of the claim for service connection for a lumbar spine disability in January 2007, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, SSA records, and the Veteran's written statements.  

Pursuant to the December 2011 Board remand, the Veteran was scheduled for a VA spine examination in January 2012; however, the Veteran did not appear for the examination.  The January 2012 VA examiner determined that he was able to provide the requested opinion without an examination.  The Board has previously found the January 2012 VA opinion to be inadequate; therefore, the Board will not consider the January 2012 VA opinion in deciding this appeal.  VA most recently examined the Veteran's spine in June 2015.  The Board finds the June 2015 VA examination report to be adequate for the purpose of deciding the appeal.  The examiner reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered an opinion regarding the etiology of the claimed lumbar spine disability.  The June 2015 VA examination report contains all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for the medical opinion reached by the VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Lumbar spine degenerative disc disease, L5-S1 disc protrusion, and lumbar stenosis are not chronic diseases under 38 C.F.R. § 3.309(a); moreover, the record shows that the Veteran does not have degenerative joint disease of the lumbar spine.  Therefore, the "chronic disease" presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claim for service connection for a lumbar spine disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



Service Connection for Lumbar Spine Disability

The Veteran contends that lower back pain has been continuous since service and that he did not seek treatment following service separation because he believed that nothing could be done about the back pain, because nothing could be done for the back pain during active service.  The Veteran asserts that improper footwear, work stations that were not ergonomically correct, and working on tiled-over-concrete floors contributed to the back disability.  The Veteran also contends that the herniated disc had its onset during service, but that the medical technology at the time was not adequate to diagnose herniated discs.  See March 2007 notice of disagreement; January 2012 VA examination report; June 2015 VA examination report. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current lumbar spine disability.  The June 2015 VA examination report shows diagnoses of degenerative disc disease, L5-S1 herniated disc, and spinal stenosis.

The Board finds that the Veteran sustained in-service injuries to the lumbar spine.  A December 1990 service treatment record shows that the Veteran reported persistent back pain.  A November 1993 service treatment record shows that the Veteran reported injuring his back while lifting heavy objects and reported spasms in the lower back and a tingling sensation in the toes.  The November 1993 service clinician diagnosed acute lumbar strain.   A May 1994 service treatment record shows that the Veteran reported low back pain and tingling in the right leg.  The May 1994 service clinician diagnosed lumbar strain with possible disc disease.

Notwithstanding the in-service back injury, the Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed lumbar spine disability did not start in service and is not etiologically related to service, to include the in-service lumbar injuries.  The Veteran underwent a VA examination in June 2015; after performing a physical examination, and based on a review of the claims file and consideration of the Veteran's lay statements, the VA examiner opined that the currently-diagnosed lumbar spine disability is less likely than not incurred in or caused by service.  The June 2015 VA examiner recognized the in-service low back injuries but reasoned that none of the active duty injuries required ongoing treatment that linked them together into a "chronic" condition, and that each visit was an acute low back problem that spontaneously resolved.  The June 2015 VA examiner indicated that it is difficult to believe that the current disc injury would not have screened or prevented the Veteran from service as a police officer immediately after military service separation, especially given the required equipment carried by a police officer in the line of duty.  The June 2015 VA examiner also noted that a 2006 VA neurosurgery evaluation shows that the Veteran reported a history of back pain for only five years.  The June 2015 VA examiner further reasoned that there is no medical evidence of an ongoing disc herniation problem between discharge from military service and the 2006 VA MRI, which is the first evidence of the current lumbar spine disability.  The June 2015 VA examiner also reasoned that, while a November 1993 service treatment record attributed a knee problem to long occupational standing, it did not mention an associated or concurrent back complaint.  Finally, the June 2015 VA examiner indicated that he found no medical reference in a peer-reviewed medical journal to support the notion that military low quarter patent leather shoes worn on tile or concrete floors causes or results in a back disability secondary to disk herniation.

The Board finds the June 2015 VA examination report to be highly probative with respect to service connection for a lumbar spine disability, and is adequately based on objective findings as shown by the record; accordingly, the Board concludes that the medical opinion rendered was based upon a full and accurate factual premise, including the Veteran's history, and provided a rationale for the opinion given.  See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v. Shinseki, 23 Vet. App. 382 (2010); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the June 2015 VA examination report provides competent, credible, and probative evidence which shows that the currently-diagnosed lumbar spine disability did not start in service and is not etiologically related to the lumbar spine injuries sustained in service. 

The Board acknowledges a June 2006 IHC Physician Group treatment record, which shows reports by the Veteran of a history of back pain from the 1980s, and a notation by the private examiner that back pain is related in part to repeated bending, stooping, and lifting during service.  To the extent that the June 2006 private examiner intended to relate the current lumbar spine disability to service, the Board finds that such opinion is of no probative because it is based on an inaccurate factual premise (the Veteran's non-credible reports of low back pain since service as explained below), and the private examiner did not provide a rationale for the opinion given.   See Stegall, 11 Vet. App. 268; Barr, 11 Vet. App. at 311; Jones v, 23 Vet. App. 382; Swann, 5 Vet. App. at 233; Reonal, 5 Vet. App. at 461.  

As for the Veteran's more recent assertions that he has had low back pain since service separation, the Board finds that these assertions are not credible because the record shows that the Veteran reported different dates of onset of low back pain on different occasions, as well as the Veteran's own, more contemporaneous histories, and history given for treatment purposes.  A November 2006 VA examination report shows that the Veteran reported that he has had low back pain for more than ten years, which represents a history of post-service onset.  A September 2006 VA treatment record shows that the Veteran reported a history of back problems for approximately five years, which represents a history of post-service onset.  Similarly, a January 2007 VA treatment record shows that the Veteran complained of back pain for the previous five years and leg pain for the previous three years, which represents a history of post-service onset.  A September 2007 Mountain West Medical Center treatment record, which is part of the Veteran's SSA records, shows that the Veteran reported low back injuries in service, but that he had been experiencing low back pain and discomfort for only five years, which also represents a history of post-service onset.  

The Board finds that these inconsistencies in the record weigh against the Veterans' credibility as to the later assertion that he has had back pain since service.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 
7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Accordingly, the Board finds that the Veteran's assertion with respect to having symptoms of a lumbar spine disorder since service is not credible because it is contradicted and outweighed by other statements made by the Veteran and made for treatment purposes.

Insomuch as the Veteran asserts that the lumbar spine disability is directly related to the lumbar spine injuries in service, the Board finds that the Veteran is not competent to relate the currently-diagnosed lumbar spine disability to active service.  While the Veteran is competent to describe current symptoms or an in-service injury or symptoms, he does not have the requisite medical expertise needed to provide a competent opinion regarding causation of a complex medical condition such as lumbar spine degenerative disc disease, herniated disc L5-S1, and spinal stenosis and their relationship to in-service lumbar injuries or the aging process, which requires specialized medical knowledge of the musculoskeletal system, which the Veteran is not shown to have.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing that ACL tear is a "medically complex" disorder that requires a medical opinion to diagnose and to relate to an in-service knee injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record demonstrates that the currently-diagnosed lumbar spine disability is not related to service, to include the in-service lumbar spine injuries.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 regarding benefit of the doubt; but, there is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the Veteran's claim.  As such, service connection for a lumbar spine disability is not warranted.


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


